Citation Nr: 0821188	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-29 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
ligamentous laxity of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran had active duty service from May 1975 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to an 
evaluation in excess of 20 percent for ligamentous laxity of 
the left knee as well as entitlement to an evaluation in 
excess of 10 percent for degenerative arthritis of the left 
knee.

In a November 2006 rating decision, the RO assigned a 100 
percent temporary total rating (T/TR) for his service-
connected degenerative arthritis of the left knee under the 
provisions of 38 C.F.R. § 4.30 from February 23, 2006; a 
scheduler 10 percent rating was restored from April 1, 2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Ligamentous laxity of the left knee is manifested by 
moderate recurrent subluxation or lateral instability.

3.  Degenerative arthritis of the left knee is manifested by 
moderate degenerative disease, flexion limited, at most, to 
125 degrees, full extension, crepitus, tenderness, and 
subjective complaints of left knee pain.




CONCLUSIONS OF LAW

1.  The scheduler criteria for an evaluation in excess of 20 
percent for ligamentous laxity of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

2.  The scheduler criteria for an evaluation in excess of 10 
percent for degenerative arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for entitlement to 
increased evaluations for his left knee disabilities were 
received in August 2005.  He was notified of the provisions 
of the VCAA by the RO in correspondence dated in October 
2005.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims as well as identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
for the increased rating claims in August 2007.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in August 
2006.

For the veteran's increased-compensation claims, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the October 2005 letter informed the veteran of 
the necessity of providing evidence demonstrating a worsening 
or increase in severity of his left knee disabilities.  
However, the Board notes that this letter did not provide the 
exact rating criteria necessary for entitlement to a higher 
disability and did not notify the claimant that he could 
provide medical or lay evidence demonstrating the effect that 
worsening or increase in severity of the disability has on 
his employment and daily life.  In Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit Court held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the veteran demonstrated that there 
was actual knowledge of what was needed to establish his 
increased rating claims.  In multiple written statements of 
record as well as in private and VA treatment records, the 
veteran has specifically discussed the daily physical 
restrictions and employment limitations resulting from his 
service-connected left knee disabilities.  The veteran was 
also informed of the exact test results needed for increased 
evaluations for his left knee disabilities in the 
supplemental statement of the case issued in connection with 
the current appeal in August 2007.  Consequently, actual 
knowledge is established by statements or actions by the 
claimant that demonstrates an awareness of what was necessary 
to substantiate his claims.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 19 
Vet. App. 341, 344 (2005).  

In sum, the veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
veteran, and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and all relevant private and VA 
treatment records pertaining to his claims have been obtained 
and associated with his claims file.  He has also been 
provided with multiple VA medical examinations to assess the 
current state of his service-connected left knee 
disabilities.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In this case, the veteran is currently assigned a 20 percent 
rating for ligamentous laxity of the left knee under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2007) as well as a 10 
percent rating for degenerative arthritis of the left knee 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.). When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, rate as 
below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10



Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

5256  Knee, ankylosis of:
Extremely unfavorable, in flexion at an angle of 45° 
or more
60
In flexion between 20° and 45°
50
In flexion between 10° and 20°
40
Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
30
See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007).

5257  Knee, other impairment of:
Recurrent subluxation or lateral instability:
Severe
30
Modera
te
20
Slight
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

5258  Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint
2
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007).

5259  Cartilage, semilunar, removal of, 
symptomatic  
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2007).



5260  Leg, limitation of flexion of:
Flexion limited 
to 15°
30
Flexion limited 
to 30°
20
Flexion limited 
to 45°
10
Flexion limited 
to 60°  
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).

5261  Leg, limitation of extension of:
Extension limited 
to 45°  
50
Extension limited 
to 30°
40
Extension limited 
to 20°
30
Extension limited 
to 15°
20
Extension limited 
to 10°
10
Extension limited 
to 5°
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

5262  Tibia and fibula, impairment of:
Nonunion of, with loose motion, 
requiring brace  
40
Malunion of:
With marked knee or ankle 
disability
30
With moderate knee or ankle 
disability
20
With slight knee or ankle 
disability
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007).

5263  Genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing 
objectively demonstrated)
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5263 (2007).



Factual Background and Analysis

Private treatment notes dated from July 2004 to October 2005 
from Northern Tier Orthopedic Association reflected findings 
of moderate degenerative joint disease and ACL deficiency of 
the left knee.  In a July 2004 treatment note, the veteran 
complained of left knee pain, catching, locking, giving out, 
and grinding sensation.  It was noted that a left knee brace 
afforded him external stability and that he was not a 
candidate for heavy labor or excessive walking.  A July 2004 
X-ray report revealed moderate degenerative joint disease of 
the left knee as indicated by medial compartment and joint 
space narrowing, osteophyte formation, and subchondral 
sclerosis.  Physical examination findings were noted as 
marked crepitation, no instability or pain on stress testing, 
no laxity, positive Lachman test, tenderness to deep 
palpation over the medial tibial plateau and medial femoral 
condyle, no evidence of subluxation, and left knee muscle 
strength of 4/5.  Range of motion of the veteran's left knee 
was measured as full extension to zero degrees, and flexion 
to 130 degrees.  Statements dated in July 2004 from veteran's 
private Doctor of Osteopathy (D.O.) indicated that the 
veteran was disabled from a left knee standpoint and could 
not perform a job that was an active laboring type position 
where he would have to carry heavy objects or anything of any 
substance.  It was further noted that sitting or walking for 
prolonged periods of time would also cause increased pain in 
his left knee. 

In an August 2004 private treatment note, the veteran's 
private D.O. noted that the veteran's pain was out of 
proportion to his physical findings and X-ray findings.  
Additional treatment notes dated in November 2004, February 
2005, August 2005, and October 2005 showed left knee findings 
of marked crepitation, positive Lachman's test, no laxity, 
tenderness to palpation, no evidence of subluxation, no 
effusion, and full muscle strength.  It was further noted in 
a February 2005 statement that the veteran was unable to run, 
jump, or have a job which requires heavy lifting, climbing, 
crouching, kneeling, or squatting.  However, the D.O. did 
specifically indicate that the veteran could be gainfully 
employed, as his upper body has no deficits.  Range of motion 
of the veteran's left knee was measured as full extension to 
zero degrees, and flexion to 130 degrees in the October 2005 
treatment note.  

VA treatment notes dated in October 2004 reflect findings of 
degenerative joint disease of the left knee with medial 
patellofemoral and lateral compartment syndrome as well as 
anterior cruciate ligament (ACL) defect.  It was further 
noted that the veteran indicated that he was unemployed due 
to chronic left knee pain and exhibited adequate knee range 
of motion. 

In a May 2005 VA orthopedic consultation note, the veteran 
complained of intermittent locking, pain, and swelling in his 
left knee.  Physical examination findings of the left knee 
were noted as surgical scar on medial side, no swelling, good 
range of motion, adequate strength, and slight tenderness on 
medial side.  The examiner listed a diagnosis of early 
arthrosis of the left knee and ordered a physical therapy 
program.  VA X-rays dated in April 2005 and July 2005 
revealed narrowed medial joint spaces of both knees 
suggestive of degenerative medial menisci. 

In a June 2005 VA physical therapy consultation note, the 
veteran reported difficulty performing any jobs that include 
standing or walking.  Physical examination findings included 
minimal tenderness of the left medial knee joint, mild left 
patellar grinding, positive drawer test, and slight limp.  A 
July 2005 VA treatment note detailed that the veteran had 
acute swelling, warmth, and pain in the left knee.  The 
veteran's gait was noted to be antalgic with restricted range 
of motion on left knee flexion contracture as well as normal 
strength in both legs limited by pain.

In an October 2005 VA joint examination report, the veteran 
complained of pain, instability, popping, stiffness, 
weakness, swelling, lack of endurance, and fatigability in 
his left knee.  It was noted that the veteran's knee was not 
red or locked and that he wore a brace most of the time.  
Physical examination findings were noted as left knee limp, 
could squat, increased fluid in each knee, minimal 
crepitation on flexion, five inch scar on medial side of left 
knee, no tenderness, negative McMurray test, and strong 
medial collateral ligaments.  Range of motion of the 
veteran's left knee was measured as extension that lacked a 
degree and flexion to 125 degrees.  It was noted that the 
veteran had degenerative arthritis in the left knee and that 
he had left knee weakness, pain with motion, fatigues easily, 
and has more symptoms with repetitive motion.  The examiner 
listed an impression of injured medial meniscus in two 
surgeries with limitations with walking, lifting, bending, 
and finding work.  It was further noted that a September 2005 
X-ray revealed narrowed joint space in the left knee 
suggesting medial meniscus disease.

A February 2006 private treatment record from Arnot Ogden 
Medical Center reflected treatment for gouty arthritis of the 
knees and noted physical findings of bilateral knee swelling 
of moderate severity, left knee gout, antalgic gait, and 
intact sensation.  A February 2006 X-ray report revealed 
findings of bilateral knee effusions, no significant 
degenerative osteoarthritis, and small amount of 
calcification associated with the lateral meniscus of the 
left knee raising the possibility of pseudo gout. 

A February 2006 discharge summary from Guthrie Clinic noted 
that the veteran had multiple operative procedures including 
left knee arthroscopy, left knee synovectomy, left knee 
partial medial meniscectomy, and left knee medial 
chondroplasty.  As noted above, the RO assigned a 100 percent 
temporary total rating (T/TR) for his service-connected 
degenerative arthritis of the left knee under the provisions 
of 38 C.F.R. § 4.30 from February 23, 2006; a scheduler 10 
percent rating was restored from April 1, 2006.

In a January 2007 VA joints examination report, the veteran 
complained of left knee pain, swelling, catching, weakness, 
locking, and occasional stiffness as well as being unemployed 
since 2005.  Physical examination findings were noted as 
crepitation, strong cruciate and collateral ligaments, no 
joint line tenderness, a 2 inch scar below the left patella, 
and negative McMurray and anterior drawer tests.  Range of 
motion of the veteran's left knee was measured as full 
extension to zero degrees, and flexion to 125 degrees.  The 
examiner indicated that the veteran exhibited no 
incoordination and that repetitive motion of the left knee 
caused some pain with flexion.  It was further noted that 
Deluca testing seemed to limit the veteran's function and 
that the veteran complained of fatigue, weakness, and giving 
out of the left knee. 
Additional VA treatment notes dated in February 2007 noted 
findings of well healed arthroscopic scars on the left 
anterior patella. 

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents no 
basis for assignment of a higher rating for either of the 
veteran's left knee disabilities.

At no time during the course of the appeal has the evidence 
shown severe recurrent subluxation or lateral instability in 
the left knee.  In fact, competent medical evidence of record 
continually shows findings of strong left knee ligaments, no 
laxity, and no evidence of subluxation.  Consequently, the 
assignment of rating in excess of 20 percent for left knee 
instability under Diagnostic Code 5257 is not warranted.

Given the objective medical findings of slight (albeit, 
noncompensable) limitation of left knee flexion, crepitus, 
and tenderness, and the veteran's subjective complaints of 
chronic left knee pain, the RO has appropriately assigned a 
10 percent rating for the veteran's service-connected 
degenerative arthritis of the left knee.  In addition, no 
more than a 10 percent rating is assignable under Diagnostic 
Code 5003 for arthritis affecting a major joint.  
Consequently, the assignment of rating in excess of 10 
percent for degenerative arthritis of the left knee under 
Diagnostic Code 5003 is not warranted.

To give the veteran every consideration in connection with 
the matters on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating his left knee disabilities.  See, e.g., Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case"), and Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, current diagnosis, and 
demonstrated symptomatology).

At no time during the course of the appeal has the evidence 
shown limitation of motion in the left knee that meets the 
criteria for an increased evaluation under Diagnostic Codes 
5260 or 5261.  Extension of the leg has consistently been to 
0 degrees and flexion has consistently been greater than 100 
degrees.  Competent medical evidence is also absent any 
findings of ankylosis; dislocated or symptomatic semilunar 
cartilage; tibia or fibula impairment; or genu recurvatum for 
the assignment of a higher or separate rating under 
alternative rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5259, 5262, and 5263.  
Consequently, the assignment of an increased evaluation for 
either of the veteran's left knee disabilities based upon any 
of these diagnostic codes is not warranted.  

The Board has also considered whether an increased rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups, is warranted.  However, the 
Board observes that there is no objective evidence that the 
veteran is further limited by fatigue, weakness, lack of 
endurance, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 
(2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this 
regard, it was noted in the October 2005 and January 2007 VA 
examination reports that the veteran exhibited no 
incoordination, but had left knee weakness, fatigued easily, 
and pain after repetitive motion of the left knee.  It was 
further noted that Deluca testing seemed to limit the 
veteran's function.  However, there is no indication that the 
veteran's subjective complaints and objective medical 
findings of pain, weakness, fatigability, and lack of 
endurance caused functional loss greater than that 
contemplated by the assigned 20 percent rating for 
ligamentous laxity of the left knee and 10 percent rating for 
left knee degenerative arthritis.  

The Board also notes that evidence of record is silent for 
compensable findings related to any left knee surgical scar.  
The Board has considered whether a resulting scar may warrant 
the assignment of a separate compensable rating under the 
available diagnostic codes at 38 C.F.R. § 4.118.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).  However, the medical 
evidence does not reflect the existence of any associated 
scar of a size or that involves any symptoms or pertinent 
characteristics so as to warrant the assignment of a 
separate, compensable rating under any pertinent provision of 
section 4.118.  See, e.g., 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2007).

For all the foregoing reasons, the veteran's claims for 
entitlement to an evaluation in excess of 20 percent for 
ligamentous laxity of the left knee and entitlement to an 
evaluation in excess of 10 percent for degenerative arthritis 
of the left knee must be denied.  The Board has considered 
staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected left knee disabilities that would 
take the veteran's case outside the norm so as to warrant an 
extraschedular rating.    In this regard, the Board notes 
that the veteran has repeatedly indicated that he has been 
unable to work since 2005 due to his left knee disabilities.  
However, there is no objective evidence that his left knee 
disabilities have been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings).  While the veteran's VA and private treatment 
providers have noted that the veteran is not a candidate for 
heavy labor due to his left knee disabilities, it has been 
specifically indicated that the veteran can be gainfully 
employed doing sedentary work because he has no upper body 
deficits.  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an evaluation in excess of 20 percent for 
ligamentous laxity of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the left knee is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


